Exhibit 10.11

AMENDMENT 2013-1

TO THE

DEVON ENERGY CORPORATION

NON-QUALIFIED DEFERRED COMPENSATION PLAN

The Devon Energy Corporation Non-Qualified Deferred Compensation Plan (the
“Plan”) is amended, effective January 1, 2013, as follows:

1. Section 5.1 of the Plan (“Supplemental Company Contributions”) is amended in
its entirety to read as follows:

“5.1 Supplemental Company Contributions. For each Plan Year, the Company will
credit to the Account of each Participant a Supplemental Company Contribution in
an amount equal to (a) minus (b) below:

(a) The Applicable Contribution Percentage multiplied by the Participant’s Base
Salary and Bonus.

(b) The Applicable Contribution Percentage multiplied by such Participant’s
“eligible 401(k) compensation” which, for purposes of this Article V, shall be
defined as the Participant’s Base Salary and Bonus less the Participant’s
Deferred Amount up to the IRS Limitations for the applicable Plan Year.

Provided, however, that, notwithstanding anything in this Section 5.1 to the
contrary, the Supplemental Company Contribution cannot exceed the Participant’s
Deferred Amount for the applicable Plan Year; provided further that the
Supplemental Company Contribution will only be credited to the Account of a
Participant for any Plan Year if such Participant has made the maximum deferral
of compensation as permitted under Sections 402(g) and 414(v) of the Code to the
Qualified Plan (or, if less, the maximum deferral of compensation as permitted
under the terms of the Qualified Plan) and the Company has made the maximum
matching contribution to the Qualified Plan as permitted under Section 401(m) of
the Code and the Qualified Plan.”

2. Section 7.2 of the Plan (“Adjustment of Accounts”) is amended to amend the
third sentence thereof (beginning with “Supplemental Company Contributions…”) in
its entirety to read as follows:

“Supplemental Company Contributions shall be credited to a Participant’s Account
on such date or dates as the Committee specifies and shall be credited to the
applicable subaccount within such Account by reference to the applicable Plan
Year; provided, however, that under no circumstances shall Supplemental Company
Contributions be credited to the Account of a Participant before such
Participant has made the maximum deferral of compensation as permitted under
Sections 402(g) and 414(v) of the Code to the Qualified Plan (or, if less, the
maximum deferral of compensation as permitted under the terms of the Qualified
Plan) and the Company has made the maximum matching contribution to the
Qualified Plan as permitted under Section 401(m) of the Code and the Qualified
Plan. Supplemental Company Contributions shall be subject to the vesting
requirements described in Section 7.4.”

 

1



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Devon Energy Corporation (acting through its authorized
delegate) has caused this Amendment 2013-1 to the Devon Energy Corporation
Non-Qualified Deferred Compensation Plan to be executed this 19 day of July
2013.

 

DEVON ENERGY CORPORATION By:  

/s/ Frank W. Rudolph

 

 

Name:   Frank W. Rudolph Title:   Executive Vice President, Human Resources

[Signature Page to Amendment to the Devon Energy Corporation Non-Qualified
Deferred Compensation Plan]